Citation Nr: 0029169	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  95-38 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for facial atopic 
dermatitis, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for left cheek 
shell fragment wound (SFW) residuals, currently evaluated as 
10 percent disabling.  

4.  Entitlement to an increased evaluation for right fifth 
finger SFW residuals, to include fracture residuals, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for right arm SFW 
residuals, currently evaluated as 10 percent disabling.  

6.  Entitlement to a compensable evaluation for chest SFW 
residuals.

7.  Entitlement to a compensable evaluation for right 
shoulder SFW residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to 
July 1970.  He served in Vietnam from July 1969 to 
April 1970.

This appeal arises from an October 1991 rating decision of 
the Washington, DC, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD, and increased evaluations for atopic dermatitis, SFW of 
the left cheek, right arm, fracture, right fifth finger, 
chest, and right shoulder.  


REMAND

The veteran and his representative contend, in essence, that 
service connection for PTSD is warranted based upon his 
service in Vietnam.  

A review of the record reveals that the veteran underwent VA 
psychiatric examinations in July 1994 and March 1999.  
Although neither examination diagnosed PTSD, the March 1999 
VA examination indicated, in pertinent part, that the veteran 
attended a PTSD group at the VA Medical Center in Washington, 
D.C.  However, review of the available VA medical records do 
not show that these particular records are associated with 
the claims folder.  VA treatment records are constructively 
of record, and must be acquired if material to an issue on 
appeal.  These records might contain a diagnosis of PTSD and 
other conclusions that may be determinative in the 
disposition of this claim.  Therefore, in the instant claim, 
it is necessary to obtain the aforementioned medical records 
prior to a final decision in this case.  See Dunn v. West, 11 
Vet. App. 462, 466 (1998); see also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

As for the claim of entitlement to an increased evaluation 
for atopic dermatitis, the veteran underwent VA examination 
in February 1999.  That examination report indicated that the 
veteran had no active skin lesions at that time.  When a skin 
condition at issue has active and inactive stages, however, 
an examination conducted during an inactive phase may not 
form the basis for a denial of a claim.  See Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994).  Therefore, the 
February 1999 examination was inadequate for rating purposes 
and further examination of the veteran's skin condition must 
be performed during the active phases of his condition.  

As for the veteran's SFW claims, those examinations performed 
in February and March 1999 are also inadequate for rating 
purposes.  An examination of the veteran's left cheek SFW 
residuals was performed in February 1999.  During that 
examination, the examiner indicated that color, unretouched 
photographs would be taken in connection with the 
examination.  Those photographs are not associated with the 
claims folder.  Unretouched, color photographs would be 
helpful in making a determination as to the level of severity 
and any repugnancy of the veteran's scarring, if any, 
associated with his SFW of the left cheek and also his atopic 
dermatitis.  This should be performed in connection with the 
VA dermatology examination.  

As for the right fifth finger, right arm, chest and right 
shoulder SFW residuals, the examination of record was also 
inadequate. The RO's attention is directed to the decision 
rendered in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therein, it was held that ratings based on 
limitation of motion do not subsume 38 C.F.R. §§ 4.40 or 4.45 
(1999).  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (1999) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The veteran's most recent VA examination in this regard was 
in February 1999.  Unfortunately, this examination did not 
discuss pain on use as it related to flare-ups of these SFWs.  
Accordingly, additional examination evaluating limitation of 
motion and pain, including during flare-ups, must be 
performed.  

Based on the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should obtain all VA inpatient 
and outpatient records of the Washington, 
DC, VA Medical Center pertaining to the 
veteran, including all reports of 
psychiatric care not associated with the 
claims folder, and any records pertaining 
to PTSD groups, if available.  All 
records obtained should be associated 
with the claims folder.  If any record 
specified by the veteran cannot be 
secured that fact should be documented in 
the claims file, and the appellant 
informed in writing.

2. All VA inpatient and outpatient 
treatment records related to treatment of 
the veteran's atopic dermatitis of the 
face and scarring of the left cheek due 
to a SFW since 1999 should be obtained 
and associated with the claims folder.  

3.  The veteran should be provided a VA 
dermatology examination in order to 
ascertain the current nature of his 
atopic dermatitis and scarring.  All 
indicated findings should be reported. 
The examiner should indicate whether 
there is scarring associated with the 
atopic dermatitis and/or scarring of the 
left cheek and if it is disfiguring, 
whether the disfigurement is slight, 
moderate, severe or repugnant.  It should 
also be noted whether any scarring is 
painful on objective demonstration, or 
whether any scarring causes limitation of 
function of the particular area scarred.  
Unretouched color photographs should be 
associated with the record for review.  

4. The RO should also schedule the 
veteran for a VA orthopedic examination 
for purposes of assessing the current 
severity of his service-connected SFWs of 
the right fifth finger, chest, right arm 
and right shoulder.  All indicated 
studies, to include range of motion 
testing of all affected joints, X-ray 
examination and any other tests deemed 
necessary, should be performed.  The 
claims files and a copy of this remand 
are to be made available to the examining 
physician for review in connection with 
the examination of the veteran so that 
the physician may review pertinent 
aspects of the veteran's medical history.  
The examiner should be asked to determine 
whether the joints affected by SFWs 
exhibit weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excessive 
fatigability or incoordination.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the affected joints are used 
repeatedly over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  In 
addition, the examiner should comment on 
the effects of pain caused by the SFW 
residuals on the veteran's ability to 
pursue gainful employment.  The 
examination report should be typed.

5.  Following the completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete, including if the orthopedic 
examination report does not include the 
test results for pain of any affected 
joint, or an explanation by the examiner 
for the lack thereof, or the dermatology 
examination is not performed during a 
flare-up, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the aforementioned records 
and test results are obtained and are 
sufficient, along with evidence presently 
of record to well ground the PTSD claim, 
the RO should determine if there is any 
duty to assist the veteran further.  If 
any of the benefits sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  The 
veteran and his representative should 
also be given the opportunity to respond 
to the supplemental statement of the 
case.  Thereafter, in accordance with 
current appellate procedures, the claims 
file, to include all evidence received in 
connection with the requests herein, is 
to be returned to the Board for further 
appellate review.  

By its REMAND, the Board expresses no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted.  No action is required of the veteran until he 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


